
	
		II
		110th CONGRESS
		2d Session
		S. 2962
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mrs. Murray (for herself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve the provision of items and services provided to Medicare beneficiaries
		  residing in States with more cost-effective health care delivery
		  systems.
	
	
		1.Short
			 titleThis Act may be cited as
			 the MediFair Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Regional
			 inequities in Medicare reimbursement have created barriers to care for seniors
			 and the disabled.
			(2)The regional
			 inequities in Medicare reimbursement penalize States that have cost-effective
			 health care delivery systems and reward those States with high utilization
			 rates and that provide inefficient care.
			(3)Comparatively, in
			 2003, per capita spending under traditional Medicare was $5,661 for
			 beneficiaries in Seattle, $9,752 for those in Los Angeles, and $11,340 for
			 those in Miami.
			(4)Over a lifetime,
			 regional inequities can mean as much as a $125,000 difference in the cost of
			 care provided per beneficiary.
			(5)Regional
			 inequities have resulted in creating very different Medicare programs and
			 amount of care received for seniors and the disabled based on where they
			 live.
			(6)Because the
			 Medicare Advantage rate is based on the fee-for-service reimbursement rate,
			 regional inequities have allowed some Medicare beneficiaries access to plans
			 with significantly more benefits and reduced cost sharing. Beneficiaries in
			 States with lower reimbursement rates have not benefitted to the same degree as
			 beneficiaries in other parts of the country.
			(7)Regional
			 inequities in Medicare reimbursement have created an unfair competitive
			 advantage for hospitals and other health care providers in States that receive
			 above average payments. Higher payments mean that those providers can pay
			 higher salaries in a tight, competitive market.
			(8)Regional
			 inequities in Medicare reimbursement are not just a rural versus urban problem.
			 Many States with large urban centers are at the bottom of the national average
			 for per beneficiary costs.
			3.Improving
			 fairness of payments to providers under the Medicare fee-for-service
			 programTitle XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.) is amended by adding at the end the following new section:
			
				1898.Improving payment equity under the original Medicare
		  fee-for-service program(a)Establishment of
				systemNotwithstanding any other provision of law, the Secretary
				shall establish a system for making adjustments to the amount of payment made
				to entities and individuals for items and services provided under the original
				Medicare fee-for-service program under parts A and B.
					(b)System
				requirements
						(1)Increase for
				States below the national averageUnder the system established
				under subsection (a), if a State average per beneficiary amount for a year is
				less than the national average per beneficiary amount for such year, then the
				Secretary (beginning in 2009) shall increase the amount of applicable payments
				in such a manner as will result (as estimated by the Secretary) in the State
				average per beneficiary amount for the subsequent year being equal to the
				national average per beneficiary amount for such subsequent year.
						(2)Reduction for
				certain States above the national average to enhance quality care and maintain
				budget neutrality
							(A)In
				generalThe Secretary shall ensure that the increase in payments
				under paragraph (1) does not cause the estimated amount of expenditures under
				this title for a year to increase or decrease from the estimated amount of
				expenditures under this title that would have been made in such year if this
				section had not been enacted by reducing the amount of applicable payments in
				each State that the Secretary determines has—
								(i)a
				State average per beneficiary amount for a year that is greater than the
				national average per beneficiary amount for such year; and
								(ii)healthy outcome
				measurements or quality care measurements that indicate that a reduction in
				applicable payments would encourage more efficient use of, and reduce overuse
				of, items and services for which payment is made under this title.
								(B)LimitationThe
				Secretary shall not reduce applicable payments under subparagraph (A) to a
				State that—
								(i)has a State
				average per beneficiary amount for a year that is greater than the national
				average per beneficiary amount for such year; and
								(ii)has healthy
				outcome measurements or quality care measurements that indicate that the
				applicable payments are being used to improve the access of beneficiaries to
				quality care.
								(3)Determination
				of averages
							(A)State average
				per beneficiary amountEach year (beginning in 2008), the
				Secretary shall determine a State average per beneficiary amount for each State
				which shall be equal to the Secretary’s estimate of the average amount of
				expenditures under the original Medicare fee-for-service program under parts A
				and B for the year for a beneficiary enrolled under such parts that resides in
				the State.
							(B)National
				average per beneficiary amountEach year (beginning in 2008), the
				Secretary shall determine the national average per beneficiary amount which
				shall be equal to the average of the State average per beneficiary amount
				determined under subparagraph (A) for the year.
							(4)DefinitionsIn
				this section:
							(A)Applicable
				paymentsThe term applicable payments means payments
				made to entities and individuals for items and services provided under the
				original Medicare fee-for-service program under parts A and B to beneficiaries
				enrolled under such parts that reside in the State.
							(B)StateThe
				term State has the meaning given such term in section
				210(h).
							(c)Beneficiaries
				held harmlessThe provisions of this section shall not
				affect—
						(1)the entitlement
				to items and services of a beneficiary under this title, including the scope of
				such items and services; or
						(2)any liability of
				the beneficiary with respect to such items and services.
						(d)Regulations
						(1)In
				generalThe Secretary, in consultation with the Medicare Payment
				Advisory Commission, shall promulgate regulations to carry out this
				section.
						(2)Protecting
				rural communitiesIn promulgating the regulations pursuant to
				paragraph (1), the Secretary shall give special consideration to rural
				areas.
						.
		4.MedPAC
			 recommendations on healthy outcomes and quality care
			(a)RecommendationsThe
			 Medicare Payment Advisory Commission established under
			 section
			 1805 of the Social Security
			 Act (42 U.S.C. 1395b–6) shall develop
			 recommendations on policies and practices that, if implemented, would
			 encourage—
				(1)healthy outcomes
			 and quality care under the Medicare program in States with respect to which
			 payments are reduced under section 1898(b)(2) of such Act (as added by section
			 3); and
				(2)the efficient use
			 of payments made under the Medicare program in such States.
				(b)SubmissionNot
			 later than the date that is 9 months after the date of enactment of this Act,
			 the Commission shall submit to Congress the recommendations developed under
			 subsection (a).
			
